                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


TRACY MILLER,                            )
                                         )
            Plaintiff/Counter-Defendant, )
                                         )
                                         )                   Case No.: 2:19-cv-02152-JTF-cgc
v.
                                         )
                                         )
CANADIAN NATIONAL RAILROAD
                                         )
CO. and ILLINOIS CENTRAL
                                         )
RAILROAD CO.,
                                         )
            Defendants/Counter-          )
            Plaintiffs,                  )
                                         )
                                         )
      and                                )
                                         )
                                         )
GRAND TRUNK CORPORATION,                 )
                                         )
            Third-Party Plaintiff.       )



        ORDER ADOPTING IN PART MAGISTRATE JUDGE’S REPORT AND
                          RECOMMENDATION


       Plaintiff/Counter-Defendant Tracy Miller (“Plaintiff”) filed his Second Amended

Complaint in this case on May 30, 2019. (ECF No. 35.) The Defendants, Canadian National

Railway Company (“CN”) and Illinois Central Railroad Company (“IC”) (“Defendants”), together

with Third-Party Plaintiff Grand Trunk Corporation (“Grand Trunk”) (collectively “CN Parties”),

filed Counterclaims/Third-Party Claims (hereinafter “counterclaims”) against Plaintiff on June 13,

2019. (ECF No. 36.) Before the Court are the following three motions: Plaintiff’s Motion to

Dismiss Counterclaims, which was filed on April 24, 2019 (ECF No. 19); Plaintiff’s Renewed
Motion to Dismiss Counterclaims (“Second Motion to Dismiss”), which was filed on May 16,

2019 (ECF No. 26); and lastly, Plaintiff’s Motion to Dismiss Counterclaims (“Third Motion to

Dismiss”), which Plaintiff filed on June 17, 2019 following his Second Amended Complaint and

the CN Parties’ renewed counterclaims. (ECF Nos. 37 & 38.) On July 15, 2019, the CN Parties

filed a Response in opposition to Plaintiff’s Third Motion to Dismiss. (ECF No. 43.) On October

15, 2019, the Court referred Plaintiff’s three motions to dismiss to the Magistrate Judge for report

and recommendation, pursuant to 28 U.S.C. § 636. (ECF No. 62.) The Magistrate Judge entered

a Report and Recommendation (“R. & R.”) on December 17, 2019, advocating that the Court deny

as moot Plaintiff’s first two motions to dismiss and deny his Third Motion to Dismiss in its entirety.

(ECF No. 82.) Plaintiff filed objections to the Report and Recommendation on January 10, 2020.

(ECF No. 86.) The Defendants responded to these objections on January 24, 2020. (ECF No. 87.)

       For the following reasons, the Court finds that the R. & R. should be ADOPTED in part,

Plaintiff’s Motion to Dismiss and Second Motion to Dismiss DENIED as moot, and Plaintiff’s

Third Motion to Dismiss GRANTED in part and DENIED in part.

                                      FINDINGS OF FACT

       In her R. & R., the Magistrate Judge provides, and this Court adopts and incorporates,

proposed findings of fact in this case. (ECF No. 82, 2-11.)

                                      LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may



                                                  2
still hear and submit to the district court proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “the magistrate judge must

enter a recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R.

Civ. P. 72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted) (“A

district court normally applies a ‘clearly erroneous or contrary to law’ standard of review for

nondispositive preliminary measures. A district court must review dispositive motions under the

de novo standard.”). Upon review of the evidence, the district court may accept, reject, or modify

the proposed findings or recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F.

Supp. 3d 665, 674 (W.D. Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive

further evidence or recommit the matter to the [m]agistrate [j]udge with instructions.” Moses v.

Gardner, No. 2:14-cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11,

2015). A district judge should adopt the findings and rulings of the magistrate judge to which no

specific objection is filed. Brown, 47 F. Supp. 3d at 674.


                                           ANALYSIS

   1. Plaintiff’s First and Second Motions to Dismiss

   Since the beginning of this case in August of 2019, Plaintiff has filed three complaints and

three motions to dismiss. A careful review of the record reveals that the operative pleadings now

before the Court are Plaintiff’s Second Amended Complaint (ECF No. 35), Defendant’s Second

Amended Answer to the Second Amended Complaint (ECF No. 36, 1-18), and the CN Parties’

                                                3
counterclaims included in the Defendant’s Second Amended Answer (ECF No. 36, 19-39).

Plaintiff’s Third Motion to Dismiss attacks the CN Parties’ counterclaims contained in the

Defendant’s Second Amended Answer. (ECF No. 38, 1.) The Court agrees with, and Plaintiff

does not object to, the R. & R.’s recommendation to deny as moot Plaintiff’s first two motions to

dismiss because they no longer pertain to the operative pleadings in this case. (ECF No. 82, 11.)

Plaintiff’s Motion to Dismiss (ECF No. 19) and Plaintiff’s Second Motion to Dismiss (ECF No.

26) should therefore be denied as moot.

    2. Jurisdiction Over Defendants’ Counterclaims

    The CN Parties’ raise five counterclaims against Plaintiff, seeking: I) a declaratory judgment

that the restrictive covenants are enforceable against Plaintiff; II) a declaratory judgment that

Plaintiff must forfeit his accrued benefits; and injunctive relief and damages for: III) breach of

contract; IV) fraudulent misrepresentation; and V) unjust enrichment. (ECF No. 36, 31-37.) The

parties agree that the counterclaims arise under Illinois state law and therefore do not raise a federal

question, but they disagree whether the Court has jurisdiction over the counterclaims through

another means. (ECF Nos. 38, 10 & 86, 1.) Plaintiff argues that the CN Parties’ counterclaims

should be dismissed because this Court lacks subject matter jurisdiction over them, pursuant to

Fed. R. Civ. P. 12(b)(1). (ECF No. 38, 9.) The CN Parties, by contrast, argue that Plaintiff’s

Motion should be denied because the counterclaims are compulsory, and even if it is found that

they are not, the Court should still recognize them as permissive counterclaims and exercise

supplemental jurisdiction over them. (ECF No. 43, 4 & 6) (citing Fed. R. Civ. P. 13(a) & (b)).

            A. Subject Matter Jurisdiction

    The R. & R. found that this Court has subject matter jurisdiction over the CN Parties’

counterclaims because they are all compulsory. (ECF No. 82, 14.) Courts have subject matter



                                                   4
jurisdiction over compulsory counterclaims.      Parker v. Sadler, No. 1:08-CV-57, 2008 WL

4191267, at *1 (E.D. Tenn. Sept. 8, 2008) (citing Maddox v. Kentucky Finance Co., 736 F.2d 380,

382 (6th Cir.1984) (holding federal courts have jurisdiction over counterclaims that otherwise lack

an independent basis for federal jurisdiction only if they are compulsory under Fed. R. Civ. P.

13(a)). A counterclaim is compulsory i.e., it must be brought against an opposing party, “if the

claim: (A) arises out of the transaction or occurrence that is the subject matter of the opposing

party’s claim; and (B) does not require adding another party over whom the court cannot acquire

jurisdiction.” Fed. R. Civ. P. 13(a)(1). If a party fails to raise a compulsory counterclaim, they

are forever barred from doing so in a separate action. Sanders v. First Nat. Bank & Tr. Co. in

Great Bend, 936 F.2d 273, 277 (6th Cir. 1991). To determine whether a counterclaim is

compulsory and thus, arises out of the same transaction or occurrence as the underlying claim,

courts consider whether there is a logical relationship between the two claims. Bauman v. Bank

of Am., N.A., 808 F.3d 1097, 1101 (6th Cir. 2015) (citation omitted). Applying this “logical

relationship” test requires courts to “determine whether the issues of law and fact raised by the

claims are largely the same and whether substantially the same evidence would support or refute

both claims.” Id. (emphasis in original) (quoting Sanders, 936 F.2d at 277). A partial overlap in

issues of law and fact does not necessarily mean that two claims are logically related. Id.

                   i. Breach of Contract, Fraudulent Misrepresentation, and Unjust
                      Enrichment – Counterclaims III, IV, & V

   Here, the CN Parties’ first two counterclaims seek declaratory relief and for that reason, will

be discussed in the following section. Setting those aside temporarily, the Court will first

determine whether the Defendants’ counterclaims for breach of contract (Count III), fraudulent

misrepresentation (Count IV), and unjust enrichment (Count V) (hereinafter “counterclaims III-




                                                 5
V”) are compulsory. These three counterclaims focus exclusively on Plaintiff’s conduct and can

thus be evaluated simultaneously.

   The Court’s challenge is to identify the subject matter of Plaintiff’s complaint and determine

whether each of the counterclaims arise out of the same transaction or occurrence as that subject

matter. Fed. R. Civ. P. 13(a)(1). After taking on this challenge of comparing the complaint and

counterclaims, the R. & R. found that “the central issue is determining the reasoning for the

enforcement of the non-compete agreement against [Plaintiff].” (ECF No. 82, 14.) The Court

agrees.

   The base allegation of Plaintiff’s complaint is that the Defendants’ enforcement actions were

discriminatory i.e., that the Defendants were motivated to treat him different than other similarly

situated employees because of his race. (ECF No. 35.) Arguing against the notion that the

counterclaims are compulsory, Plaintiff contends that his claims “center on Defendants’

discriminatory and retaliatory acts against him due to his race and, his complaints about race

discrimination” and thus, “share no ‘logical relationship’” with the counterclaims. (ECF No. 45,

3.) In contrast, the CN Parties’ counterclaims III-V assert that the Defendants’ enforcement actions

were taken in response to Plaintiff’s breach of the restrictive covenant, not to racially discriminate

against him. (ECF No. 43, 4-6.) When these competing claims are considered side-by-side, it is

clear, as demonstrated by the R. & R., that the Defendants’ reasoning, or motivation for enforcing

the restrictive covenant against Plaintiff is the subject matter of the complaint, and the

counterclaims arise out of those same transactions.        Were the Defendants’ actions racially

discriminatory or were they motivated by a desire to protect a legitimate business interest

jeopardized by Plaintiff’s breach? While only answerable by a trier of fact, the Court finds that

the questions raised by the parties’ competing claims are logically related—each of them stems



                                                  6
from the motivation behind Defendants’ actions and Plaintiff’s obligations under his employment

contract.

   As the R. & R. concluded, although the facts and issues of law raised by Plaintiff’s claims and

the CN Parties’ counterclaims are “not identical, [] they are ‘largely the same,’ and substantially

the same evidence would support or refute both.” (ECF No. 82 14.); Bauman, 808 F.3d at 1101.

Assessing whether the Defendants’ actions against Plaintiff were discriminatory, would require a

jury to evaluate whether they believe the Defendants’ actions were racially motivated or not.

Evaluating the Defendants’ motivation would necessarily require the jury to consider the

possibility that the Defendants’ actions were driven by something other than race. This, in turn,

would lead to a consideration of the Defendants’ defense that enforcement actions were taken to

protect their legitimate business interests, not to discriminate against Plaintiff because of his race.

   Furthermore, determining whether Plaintiff was disparately treated will require a jury to

consider Plaintiff’s circumstances relative to other similarly situated employees, such as: the terms

of their restrictive covenants compared to Plaintiff’s, if and when the other employees exercised

stock options, whether they obtained employment from a competitor, and how they communicated

with the Defendants regarding those decisions.         Therefore, evidence of contract scope and

interpretation will likely be introduced by Plaintiff to support his claim of disparate treatment.

This same evidence would also be relied upon by the CN Parties to support their counterclaims

that Plaintiff breached his contract, fraudulently misrepresented himself while under contract, and

was unjustly enriched as a result. The Court finds, in other words, that substantially the same

evidence used to refute Plaintiff’s claims of racial discrimination, would simultaneously support

the CN Parties’ counterclaims III-V. It would be impossible for this Court to adjudicate Plaintiff’s

rights and treatment under the restrictive covenants without considering the CN Parties’ rights



                                                  7
under those same covenants. See Kane v. Magna Mixer Co., 71 F.3d 555, 562 (6th Cir. 1995)

(holding that a counterclaim for indemnity was compulsory because it arose out of the same

paragraph in the contract as the plaintiff’s contractual indemnity claim and “it would be impossible

to adjudicate” one party’s contractual rights without determining the other’s).

   Therefore, counterclaims III-V for breach of contract, fraudulent misrepresentation, and unjust

enrichment are compulsory, and this Court has subject matter jurisdiction over them. Plaintiff

raises a general objection to this conclusion but does not offer any specific argument to persuade

this Court that the R. & R.’s determination was flawed. See Brown, 47 F. Supp. 3d at 674

(encouraging the court to adopt any portion of the R. & R. not receiving any specific objection).

The Magistrate Judge’s recommendation to deny Plaintiff’s motion to dismiss these counterclaims

should be adopted.

                   ii. Declaratory Judgments – Counterclaims I & II

   Having determined that the conduct-related counterclaims, Counts III-V, are compulsory, the

Court turns its attention to the Defendants’ first two counterclaims seeking declaratory relief.

Unlike the last three counterclaims, which focus on Plaintiff’s conduct and will naturally arise as

defenses against Plaintiff’s complaint, counterclaims I & II seek something entirely different. The

CN Parties are requesting a legal determination from the Court that the restrictive covenants in

Plaintiff’s employment contract are enforceable and that the benefits Plaintiff accrued must be

forfeited. (ECF No. 36, 31-33.)

   Plaintiff contends throughout his pleadings that his pending lawsuit in Illinois state court,

challenging the validity of the restrictive covenant in his employment contract, should deter this

Court from exercising jurisdiction over the CN Parties’ counterclaims for declaratory judgment.

(ECF Nos. 38, 13-14; 45, 2; & 86, 6.) The Illinois state court recently concluded that Plaintiff’s



                                                 8
federal claims of racial discrimination and his state action seeking a declaratory judgment that the

restrictive covenants are unenforceable, “are not the ‘same cause’” and thus, should not be tried

together. (ECF No. 38-1, 10.) Plaintiff argues that this Court should follow Illinois’ rationale

because the CN Parties’ counterclaims are not compulsory, and this Court lacks subject matter

jurisdiction over them. (ECF No. 38, 5-6.)

   The Defendants and the R. & R. reject Plaintiff’s arguments, and instead, urge the Court to

exercise jurisdiction over counterclaims I & II even though they call for a determination of Illinois

law, which is currently being litigated in a separate lawsuit in Illinois. As the R. & R. points out,

a pending action in state court generally does not bar the federal court from exercising jurisdiction

over the same matter. (ECF No. 82, 16); Colorado River Water Conservation Dist. v. United

States, 424 U.S. 800, 817 (1976). Federal district courts have a duty to adjudicate any claim that

is properly before it and may only decline to exercise jurisdiction in “extraordinary and narrow”

circumstances. Id. at 813-17.

   The R. & R. evaluated the compulsory nature of all the counterclaims together and for the

reasons explained in the previous section, found that the counterclaims seeking declaratory

judgment were also compulsory. Primarily in footnotes, the R. & R. addresses the claims pending

in Illinois state court but quickly concludes that they have no bearing on this Court’s consideration

of the counterclaims. (ECF No. 82 n.5.) However, this Court finds that applying the logical

relationship test, as done to the other counterclaims, reveals that the counterclaims for declaratory

judgment are not compulsory.

   As determined above, the subject matter of Plaintiff’s complaint, and the focus of this dispute,

is the Defendants’ motivation for its actions. The issue is whether counterclaims I & II, which are

seeking declaratory judgment, arise from the same transaction or occurrence, i.e., are logically



                                                 9
related to this subject matter. Bauman, 808 F.3d at 1101. Plaintiff contends, and the Court agrees,

that the counterclaims for declaratory judgment should be dismissed because “[t]he issue is not the

validity of the covenants [under Illinois law], but the Defendants’ discriminatory intent in trying

to enforce them disparately against Plaintiff because of his race.” (emphasis added) (ECF No. 86,

6.) The counterclaims for declaratory relief call for a legal determination from this Court that is

unnecessary for it to make in adjudicating this case. Whether or not the restrictive covenants are

lawful, and Plaintiff is or is not required to forfeit his accrued benefits, does not affect Plaintiff’s

claims of racial discrimination. Even if the restrictive covenants were unlawful, the CN Parties’

counterclaims for breach of contract, fraudulent misrepresentation, and unjust enrichment could

still be asserted as defenses to the complaint. In other words, the issues of law and fact raised by

Plaintiff’s complaint are not largely the same, nor would the complaint rely on substantially the

same evidence as the CN Parties’ counterclaims for declaratory judgment.

    Therefore, the Court finds that it does not have subject matter jurisdiction over counterclaims

I & II because they do not raise federal questions and are otherwise not compulsory. For these

reasons, the Court declines to adopt the R. & R.’s recommendation to find subject matter

jurisdiction over counterclaims I & II.         Accordingly, Plaintiff’s motion to dismiss these

counterclaims should be granted.

            B. Supplemental Jurisdiction

    It is unnecessary to explore the question of supplemental jurisdiction for counterclaims III-V

because the Court has already found that it has subject matter jurisdiction over them. However,

the Court is persuaded by Plaintiff’s argument that it should decline to exercise supplemental

jurisdiction over counterclaims I & II because these requests for declaratory judgment would

substantially predominate the other claims, over which the Court has subject matter jurisdiction,



                                                  10
and because judicial economy favors declining to adjudicate these issues currently pending before

an Illinois state court. (ECF No. 86, 7-8) (citing 28 U.S.C. § 1367(c)(2), (4)).

   3. Validity of Remaining Counterclaims III, IV, & V

   In addition to his jurisdictional challenges, Plaintiff argues that the CN Parties’ counterclaims

III-V for breach of contract, fraudulent misrepresentation, and unjust enrichment were

inadequately pled and should be dismissed for failing to state claims under Fed. R. Civ. P. 12(b)(6).

However, after analyzing each claim and finding that the pleadings were sufficient, the Magistrate

Judge recommends that none of them be dismissed. (ECF No. 82, 19-21.)

   First, the R. & R. found that the counterclaim for breach of contract (Count III), adequately

alleged that Plaintiff participated in CN’s Supplemental Employment Retirement Plan, CN’s

Long-Term Incentive Plan, and CN’s Restricted Share Units Plan, that he breached certain

restrictive covenants therein by accepting employment with a known competitor, CP, and that he

engaged in competitive business activities for that company within a two-year period. (ECF No.

82, 18). As the R. & R. concluded, the CN Parties’ counterclaim for breach of contract should not

be dismissed because it contains enough facts to establish the claim under Illinois state law. (Id.

at 17-19) (citing Kelly v. Orrico, 2014 IL App (2d) 130002, ¶ 23, 8 N.E.3d 1055, 1061) (A breach

of contract claim under Illinois law requires the plaintiff to “establish the existence of a valid

contract, plaintiffs’ performance, defendants’ breach, and damages.”). Plaintiff’s motion to

dismiss the breach of contract counterclaim under should be denied.

   Second, the Magistrate Judge found, contrary to Plaintiff’s arguments, that the CN Parties pled

their counterclaim of fraudulent misrepresentation (Count IV) with particularity, as required by

Fed. R. Civ. P. 9(b), which provides: “In alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.” (ECF No. 82, 20.) As the R. & R.



                                                 11
described, the CN Parties’ counterclaim included the specific time, place, and content of Plaintiff’s

alleged misrepresentation, as well as the fraudulent scheme itself, the intent Plaintiff had in

executing the scheme, and the injury that resulted. (Id.) (citing Yuhasz v. Brush Wellman, Inc.,

341 F.3d 559, 563 (6th Cir. 2003)). Therefore, Plaintiff’s motion to dismiss the counterclaim of

fraudulent misrepresentation should also be denied.

   Finally, the R. & R. found that the CN Parties’ counterclaim of unjust enrichment (Count V)

was adequately pled and should not be dismissed because Rule 8 of the Federal Rules of Civil

Procedure specifically permits parties to plead alternative theories of recovery. (ECF No. 82, 20.)

Under Illinois law, a party seeking unjust enrichment must plead the absence of a legal remedy

provided by law. Sherman v. Ryan, 392 Ill. App. 3d 712, 734, 911 N.E.2d 378, 399 (2009). Here

however, even though the CN Parties have argued the existence of a contract that would provide a

legal remedy for their alleged damages, it is within the scope of Fed. R. Civ. P. 8(d)(2) for the CN

Parties to also allege unjust enrichment as an alternative theory of recovery. Therefore, Plaintiff’s

motion to dismiss the counterclaim for unjust enrichment should be denied as well.

                                         CONCLUSION

       Upon de novo review, the Court hereby ADOPTS in part the Magistrate Judge’s Report

and Recommendation, GRANTS Plaintiff’s Third Motion to Dismiss counterclaims I & II, and

DENIES Plaintiff’s Third Motion to Dismiss counterclaims III, IV, and V.               Additionally,

Plaintiff’s Motion to Dismiss (ECF No. 19) and Plaintiff’s Second Motion to Dismiss (ECF No.

26) are hereby DENIED as moot.

       IT IS SO ORDERED this 6th day of March 2020.

                                                              s/John T. Fowlkes, Jr.
                                                              JOHN T. FOWLKES, JR.
                                                              United States District Judge



                                                 12
